DETAILED ACTION
                                          Response to Amendment
-	The reply filed on 08/18/2022, has been entered. Claims 1, 2, 4, 5, 11, 13, 16, 17, and 19 are amended. Claims 1-20 pending in the application.
-	 Specification objections are withdrawn in light of amendments/remarks. 
-	The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in view of applicant's amendments.

                                          Allowable Subject Matter 
1.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance:	
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a request to perform one or more operations and a number of indirection steps, wherein the number of indirection steps corresponds to one or more  bits of a data field in the stream of bits, and wherein the number of indirection steps corresponds to one or more pointers associated with performing the one or more operations; parse one or more addresses of a memory array configured to couple to the memory system based at least in part on the one or more pointers;  determine a location associated with the stream of bits based on the one or more addresses; and perform the one or more operations on the memory array based at least in part on the location, wherein the one or more operations comprise one or more read operations, one or more write operations, or any combination thereof”. Consequently, claim 1 is allowed over the prior arts. 
Independent claims 11 and 17 include similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112